Case to recover damages sustained by the malicious prosecution of her negro slaves, in consequence of which the plaintiff had been deprived of *Page 39 
their services and put to costs in paying their jail fees. The defendant objected that the action could not be sustained, but the court held differently. The jury, under the charge of the court, found a verdict for the plaintiff, and from the judgment rendered thereon the defendant appealed.
We must take the case to mean that the defendant prosecuted the plaintiff's slaves without having any probable cause or reason to do so, for if he had probable cause he would not be liable to this action, although he acted ever so maliciously. The defendant does not contend that he had probable cause. The injury, therefore, which the plaintiff sustained was the consequence of the defendant's doing a wrongful act, and an action on the case was her rightful remedy. This action lies against a person for maliciously and without (43) probable cause suing out a commission of bankruptcy, in consequence whereof the plaintiff was damaged in his trade and business. So it lies at the suit of the husband for the expenses incurred in consequence of the malicious prosecution of his wife — the wife in law being the servant of the husband — and he was injured in defending her against the defendant's improper prosecution. Smith v. Hixon, 2 Stra., 977; Bul. N. P., 13. The case now before us is in principle the same as the one last cited. The judgment must be
PER CURIAM.                                               Affirmed.